Citation Nr: 1716797	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  11-00 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Barry P. Allen, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's Spouse


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from December 1980 to August 1992 and in the Army National Guard of Mississippi from September 1992 to August 2001.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision of the Jackson, Mississippi, Regional Office (RO). In June 2012, the Board remanded the appeal to the RO to schedule a Board hearing for the Veteran. In June 2013, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge. A hearing transcript is in the record. In December 2014, the Board remanded the appeal to the RO to complete additional development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

An October 2010 VA medical opinion states that "the medical literature does not support that hypertension causes sleep apnea or that hypertension causes a progression of sleep apnea." However, the Veteran has submitted several scientific and medical journal articles that show a connection between hypertension and sleep apnea. Additionally, the Veteran's spouse testified at his June 2013 Board hearing that she is a Certified Nurse Assistant (CNA) and that the Veteran would stop breathing in his sleep many times, including as early as the 1980s when he was on active duty. Remand is necessary to obtain a new VA medical opinion that considers the journal articles and hearing testimony.

The case is REMANDED for the following action:

1.  Return the file to the VA examiner who conducted the October 2010 VA medical examination. If the examiner is not available, have the file reviewed by a similarly-qualified examiner. If necessary to respond to the inquiries below, schedule the Veteran for a VA examination to obtain an opinion as to the nature and etiology of his sleep apnea. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address the following:

a.  whether the Veteran's sleep apnea began between December 1980 and August 1992 while the Veteran was on active duty.

b.  whether the Veteran's sleep apnea was caused by his service-connected hypertension.

c.  whether the Veteran's sleep apnea was aggravated by his service-connected hypertension.

The examiner's attention is drawn to the following:

*August 2005 VA treatment record stating a diagnosis of obstructive sleep apnea. VBMS Entry 3/12/2007, p. 22.

*August 2005 private sleep study report. VBMS Entry 7/21/2008.

*October 2010 VA examination.

*June 2013 Board hearing testimony, including testimony from the Veteran and his CNA spouse, and discussion of relevant journal articles. VBMS Entries 6/25/2013 (parts 1-4).

*August 2013 attorney brief, which includes reference to and attachment of several journal articles. VBMS Entries 8/12/2013 (parts 1-9).

2.  Readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




